Case 2:20-cv-11659-GAD-DRG ECF No. 16-1, PageID.146 Filed 11/20/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN

 TWIN FLAMES UNIVERSE.COM INC., a
 Michigan corporation; MIND ALIGNMENT
 PROCESS INC., a Michigan corporation;                   Case No.: 2:20-cv-11659-GAD-DRG
 JEFFREY AYAN, an individual resident of
 Michigan; and SHALEIA AYAN, an individual
 resident of Michigan,

               Plaintiffs,

        vs.

 LISA ELLE GIACOMINI, et al.,

               Defendants.




                             DECLARATION OF JEFFREY AYAN

       I, Jeffrey Ayan, declare that the following is true and correct:

       1.     My name is Jeffrey Ayan and am a plaintiff herein.

       2.     I am founder and an officer of Twin Flames Universe.Com Inc. (“TFU” or “Twin

Flames Universe”), and as such, have authority to discuss TFU’s business.

       3.     I am also the co-founder and a developer of the Mind Alignment Process™,

utilized by Plaintiff MIND ALIGNMENT PROCESS INC. (“MAP”), and have authority to

discuss MAP’s business.

       4.     I make this declaration upon personal knowledge and/or the business records of

TFU and MAP.

       5.     I have reviewed the Complaint and, the facts stated are true and correct to the best

of my knowledge, information and belief, based upon matters within my personal knowledge and
Case 2:20-cv-11659-GAD-DRG ECF No. 16-1, PageID.147 Filed 11/20/20 Page 2 of 7




on information and documents that have been assembled and provided to me from the business

records of TFU and MAP.

       6.      Through TFU, my partner Shaleia Ayan (“Shaleia”) and I have developed and

recorded over 600 hours of Twin Flame Ascension School (“TFAS”) and Life Purpose classes

that attracted over 10,000 people.

       7.      With a unique understanding of trauma and the mind, I helped develop the Mind

Alignment Process™ (MAP) after years of helping people successfully heal from the effects of

trauma.

       8.      Although TFU, MAP and their representatives have worked tirelessly to avoid

situations where students may feel disenchanted by their experiences, unfortunately there is a

small group of disgruntled former students and/or their family members who have banded

together and conspired with one another to make false public statements about Plaintiffs. The

object of this campaign of destruction is ostensibly to torment Plaintiffs publicly, but ultimately

is intended to drive customers and believers away from Plaintiffs’ platforms and services.

       9.      TFU and MAP are and have been Michigan corporations, given I, along with

Shaleia, reside in Michigan—a fact well-known to our clients, students and customers.

       10.     Defendant Arcelia Hugues (“Arcelia” or “Hugues”) joined Plaintiff TFU’s TFAS

on November 16, 2017. I personally welcomed Hugues to Twin Flame Ascension School in a

live online session, as well as via a post in TFU’s Facebook Open Forum (the “Open Forum”).

See a screenshot of that live session and post attached here as Exhibit A.

       11.     Throughout Arcelia’s paid membership with TFU, she had been actively posting

on and creating her own forum topics on TFU’s Open Forum from 2017 through at least August

2019. See a collective screenshot of some of Arcelia’s Forum posts attached here as Exhibit B.




                                                 2
Case 2:20-cv-11659-GAD-DRG ECF No. 16-1, PageID.148 Filed 11/20/20 Page 3 of 7




       12.     Both Shaleia and I would also post in the Open Forum (communicating with

Arcelia as well), and we often spoke about living in Michigan, as well as the fact that several

TFU members resided in Michigan.

       13.     Our Michigan connection and the fact that TFU conducted business in Michigan

was no mystery to anyone involved with TFU or MAP—much less someone who was as active

as Arcelia was in the Open Forum.

       14.     Arcelia was also keenly aware of our business being in Michigan, not only

because it was common knowledge for any other devoted students of TFAS just like Hugues, but

also the fact that Shaleia and I spoke openly about living in Michigan with Arcelia in person.

       15.     For example, in January 2019, Shaleia and I flew to New York City to meet some

of our TFU students. Prior to the event, we discussed about traveling from Michigan to New

York. Arcelia posted in the Open Forum and discussed our travel plans to the event, and then she

proceeded to personally attend the event. See Exhibit C.

       16.     Arcelia was not only a TFU member and event attendee, she also subscribed to

the Ascension Coach Training Program and became an Active Certified Ascension Coach

affiliated with TFU. She openly admits that on her website <twinflametranscendence.com>. See

a screenshot from an archive of Arcelia’s website—that was active at least until March 2020—

attached hereto as Exhibit D.

       17.     On her website, she states:

               “You can get involved with Jeff and Shaleia at
               ©twinflamesuniverse.com or on the Twin Flames Ascension
               School open forum on Facebook, I shall provide links below. I
               implore you to investigate their work as it has completely
               changed my life for eternity and nothing else could possibly
               compare to their work (that is not an exaggeration). . . . You
               can see me and my classmates [on a YouTube link] diligently
               working with our teachers in Twin Flame Ascension School.


                                                 3
Case 2:20-cv-11659-GAD-DRG ECF No. 16-1, PageID.149 Filed 11/20/20 Page 4 of 7




                 Let Me Help You
                                         *      *      *
                 I am a certified Live Student of Jeff and Shaleia and look
                 forward to offering you the best Twin Flame coaching you can
                 get! See you soon!"


See Exhibit D.

       18.       Therefore, when Arcelia received her referral bonuses from TFU, she was aware

of the fact that she was transacting business with a Michigan business.

       19.       Similarly, when Arcelia continuously posted in the Open Forum throughout the

years, she was associating with me, Shaleia and our business TFU and MAP in Michigan.

       20.       Since our school has to a certain degree developed fame and influence in the Twin

Flame spiritual coaching market, people who actively search for our teachings would not come

across Arcelia’s website and Twitter account randomly. Instead, they would likely be interested

in or active learners of Plaintiffs’ programming.

       21.       In the same vein, when someone came across Arcelia’s website and her Twitter

account after the time of her disparaging and misleading statements, they will inevitably

associate her postings, teaching and services, (i.e. coaching) which she promotes on her own

behalf, with our business based in Michigan.

       22.       Thus, while Arcelia started out as a TFU customer, TFU member, ally and

affiliate of Michigan-based TFU, effectively using TFU’s platform to launch her own business,

“TWIN FLAME TRANSCENDENCE,” she then manipulated Plaintiffs’ educational

content and platform to promote herself—including, as described below, in the Vice

articles.

       23.       While we do not know if Arcelia’s still has customers of her own in Michigan,



                                                    4
Case 2:20-cv-11659-GAD-DRG ECF No. 16-1, PageID.150 Filed 11/20/20 Page 5 of 7




she may, and she was certainly aware of the connection of Plaintiffs’ Michigan-based business

when she started competing with us directly.

       24.     To my best knowledge, in preparation for a collaborative effort to disparage my

business, Arcelia and defendants such as Lisa Giacomini and Adam Katsale exchanged messages

on social media and offline to coordinate their campaign to disparage me and influence Vice to

author an article which mentions (a) our Michigan residence and (b) that “Hugues started her

own spiritual coaching practice which earned her between $300 and $600 a month, did free Tarot

readings, and made videos for Twin Flames.” See attached as Exhibit E the Vice Articles

referenced in the Complaint.

       25.     We also believe that Arcelia and defendants are connected with the Reddit

account “twinflametruth,” which stated in a public post notes that Shaleia and I live in

Farmington Hills, Michigan. See screenshot attached as Exhibit F.

       26.     Besides operating and residing in Michigan, we have several customers who are

Michigan residents who have claimed to have read the Vice Articles and/or online posts from

Arcelia and have emailed, called and/or messaged to inquire about the truth of the false

statements therein.

       27.     As a direct and proximate result of Arcelia’s defamatory conduct described

herein, a number of Plaintiffs’ students and customers have refused to start and/or continue

business with Plaintiffs.

       28.     For instance, the Vice Articles were viewed and accessed by current TFU students

A.C. of Farmington Hills, Michigan and A.L. of Michigan (upon information and belief, Grand




                                                 5
Case 2:20-cv-11659-GAD-DRG ECF No. 16-1, PageID.151 Filed 11/20/20 Page 6 of 7




Rapids, Michigan)1, while both were within the State of Michigan.

       29.     I respectfully request that the Court deny Defendant Hugues’ motion to dismiss.




1
  For the purpose of this declaration, and to protect customer privacy, Plaintiffs purposely omit
the full names of the customers referred to herein. However, if necessary to support these claims
on their face, Plaintiffs are willing to submit the names of the customers to the Court for in
camera inspection.

                                                6
Case 2:20-cv-11659-GAD-DRG ECF No. 16-1, PageID.152 Filed 11/20/20 Page 7 of 7
